DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020, has been entered.
 
Claims 1, 3, 8, 10, 15 and 17 are amended.
Claims 1-20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the claims recite an improvement to a technology or technical field.  In response, the Examiner reiterates the statement from the Final Office Action (9/21/2020): customer relationship management is not a technology; it is a business process.  See Final Rejection p. 2.  The analysis provided in the Final Office Action did not set forth any requirement that claims provide an improvement to the functioning of a computer to be subject matter eligible.  However, the analysis did assert that the claimed method merely uses a computer as a tool to implement an abstract idea.  Additionally note that the claims have been characterized in the rejection as being directed to ‘churn analysis.’  The claims do not deal directly with any particular technical features of a customer relationship management system.
The Applicant continues to assert that customer relationship management systems constitute a technology or technical field.  The Examiner respectfully disagrees.  The present 
The Applicant further refers to portions of the specification that refer to CRM systems as a ‘technology.’  In response, the Examiner reiterates the statements provided above.  In addition, the Examiner notes that CRM systems may inherently involve computer technology and information technology.  However, the claims, and their explicit recitations are currently being considered for patentability in this Action.  The present claims do not recite any particular improvement to a technology or technical process.  A statistical analysis of factors related to quality of service does not represent an improvement to a technology or technical field.
The Applicant additionally compares the recitations of the present claims to starting a car.  In response, the Examiner submits that the present claims do not provide a practical application that is analogous to starting a car.  No physical, practical application is provided by directing software to perform a ‘remedial action,’ as recited in exemplary claim 1.  The claimed ‘remedial actions’ appear to encompass customer service interactions and the like that would constitute business interactions, which further suggests that the claims attempt to manage 
The Applicant further submits that the claims provide a practical application by directing software to perform a task.  Again, the Examiner submits that merely instructing software to perform an action is a data reporting and/or data transmission step for implementing the abstract idea of churn analysis.  Merely providing a direction to do a thing does not provide a practical application.  The step is equivalent to identifying a task to perform and communicating the identification of the task.  The step is not analogous to operation of a typewriter because a typewriter provides a practical application by applying ink to paper.  The presently claimed invention does not provide a similar concrete and tangible result.
The Applicant additionally provides Remarks as an aside.  See Remarks p. 21.  As the Remarks as an aside to the issue of subject matter eligibility, the Examiner considers the point to be moot.  In regards to the Applicant’s reference to ¶[0144], the Examiner notes that the elements of ¶[0144] are not recited in the claims.  Moreover, simply generating ‘engagement plans’ at a high level of generality does not provide a practical application.
The basis for rejecting claims 8-15 under the analysis provided in Bilski v. Kappos is not traversed.
The rejections are accordingly maintained.


35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Jain reference, cited in the rejection of the independent clams under 35 USC §103, below.
The Applicant asserts that the prior art does not use objective and subject data to arrive at the claimed result, but Pereg teaches the use of both objective and subjective data in ¶[0020].  Pereg teaches the use of keywords, entities involved, channel type, and emotion.  
The Applicant further contends that the Examiner has not provided the linkages between the inputs claimed and the output.  See Remarks pp. 23-24.  In response, the Examiner submits that this discussion by the Applicant does not focus on explicit language from the claim.  The discussion provided by the Applicant is broad, and it does not point to any particular deficiency in the pinpoint citations provided.  The Examiner submits that the pinpoint citations mapped to the limitations provide a prima facie case of obviousness of all the claim elements.  
The Applicant additionally submits that Kannan does not pertain to sentiment analysis.  See Remarks p. 25.  In response, the Examiner points to ¶[0046], [0061], [0070], [0075]; and claim 9 of Kannan; all of which refer to ‘sentiment’ inferred from interaction data associated with a customer.  Kannan also discusses personality analysis, which is related to sentiment analysis.  Kannan is combined with Pereg to arrive at the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-7 and 15-20 are all directed to one of the four statutory categories of invention, the claims are directed to churn analysis (as evidenced by the preamble of exemplary claim 1; “a cognitive churn-analysis system”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a)(2).  The limitations of exemplary claim 1 include:  “receiving system data,” “receiving a combination of . . . data,” “performing a statistical analysis,” “performing a cognitive personality analysis,” “performing a cognitive sentiment analysis,” “performing a cognitive churn analysis,” and “directing the customer-engagement management platform to schedule and perform the remedial actions at the optimal times.”  The steps are all steps for data input, data analysis, and data reporting that, when considered alone and in combination, are part of the abstract idea of churn analysis.  The dependent claims further recite steps for data input, data analysis, and data reporting related to the abstract idea of churn analysis that are part of the abstract idea of churn analysis.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes statistical analysis of customer service data to analyze quality of customer service.
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a 
Furthermore: claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 8-14 are held to claim an abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101 Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010).  
A useful test for assessing subject matter eligibility under §101 is to determine whether a claimed process is either: (1) tied to a particular machine or apparatus, or (2) transforms a particular article to a different state or thing.  
With respect to independent claim 8, the claim language recites the steps of receiving input, performing analyses, and providing a directive.  Here, there is insufficient recitation of a machine or transformation, and/or involvement of machine, or transformation with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the result, or merely recites a field in which the method is intended to be applied.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-11, and 14-18  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2012/0053990 A1 to Pereg et al. (hereinafter ‘PEREG’) in view of US 2016/0373944 A1 to Jain et al. (hereinafter ‘JAIN’), US 2016/0342911 A1 to Kannan et al. (hereinafter ‘KANNAN’), US 2016/0253688 A1 to Nielsen et al. (hereinafter ‘NIELSEN’), and US 2009/0327296 A1 to Francis et al. (hereinafter ‘FRANCIS’).

Claim 1 (Currently Amended)
PEREG discloses a cognitive churn-analysis system of a customer-engagement management platform (see ¶[0085]; customer relationship management) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory (see abstract; a computerized method) to implement a method for predictive service- reduction remediation (see ¶[0095]; pass the identify of high risk customers on to a customer retention team), the method comprising: 
the system receiving system data that characterizes a set of customers during a first time period (see ¶[0020]; time interval between interactions) and associates each customer of the set of customers with at least one service of a set of candidate service offerings (see ; 
the system receiving a combination of objective customer-related data (see ¶[0020]; keywords, initiator or the interaction, and channel type) and cognitive customer data (see again ¶[0020]; emotion or sentiment found in the interaction) associated with online activities of the set of customers during a second time period (see ¶[0018]-[0020]; time interval between interactions taken from features in entity information), where a subset of the received data describes contractual agreements associated with each customer’s usage of the at least one service of the set of candidate service offerings (see ¶[0083]; indicate if a customer canceled their subscription to a service provided by the organization); the system performing a statistical analysis on the system data to identify likelihoods that high-risk customers of the set of customers will engage in churning activities (see abstract; a statistical customer churn model for predicting a churn probability.  See also ¶[0095]; a churn probability score to identify high risk customers).
PEREG does not specifically disclose, but JAIN discloses, where the output of the statistical analysis comprises resource-consumption statistics of each customer of the set of customers and identifies frequencies of system crashes and application updates occurring during past usage of the at least one service by each customer of the set of customers (see ¶[0191]; metrics for app analytics include crash analytics and version).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  JAIN discloses a method for wireless network optimization to improve quality of service and avoid high churn factors (see ¶[0003] and [0005], where app analytics are measures based on crash analytics and version.  It would have been obvious to include the crash analytics and version as taught by JAIN in the system executing the method of PEREG with the motivation to include app analytics and churn factors for predicting churn.
the system performing a cognitive personality analysis on the received combination of objective and cognitive customer data (see ¶[0020]; keywords, initiator or the interaction, channel type, emotion or sentiment found in the interaction) to produce a personality profile for each high-risk customer (see ¶[0066]-[0069]; channel type, repeating topics, time intervals, and sentiment trends in a sequence of interactions).
PEREG does not specifically disclose, but KANNAN discloses, that represents the high-risk customer's personality as a weighted set of personality traits (see ¶[0058]; a weight to each persona type in classification frameworks); 
the system performing a cognitive sentiment analysis on the received combination of objective and cognitive customer data to produce a time-ordered sequence of sentiment profiles for each high-risk customer (see ¶[0050]; the customer is classified to a persona type based on time or over N previous interactions.  See also ¶[0061]; a cumulative lifetime experience value computed from several sentiment, emotion, or non-emotion interaction metrics), where each produced sentiment profile comprises a weighted set of sentiments from which the system infers a sentiment expressed by an element of the received combination of objective and cognitive customer data (see abstract and ¶[0058]; a weight to each persona type in classification frameworks); 
the system performing a cognitive churn analysis upon outputs of the statistical analysis, the cognitive personality analysis, and the cognitive sentiment analysis (see ¶[0061]; use a machine learning model or statistical model that evaluates overall experience across several interactions.  Predictive models may be statistical models).
PEREG does not specifically disclose, but FRANCIS discloses, where the cognitive churn analysis comprises using survival regression analysis to generate a predictive model from the three sets of outputs (see ¶[0020]; churn analysis through regression or survival analysis to identify customers likely to cancel account or stop using application or service).

PEREG does not specifically disclose, but NIELSEN discloses, where the cognitive churn analysis infers: reasons why each high-risk customer is likely to engage in a churning activity (see claims 17 and 19; include reasons as to why customers might churn).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that provides reasons a customer might churn.  It would have been obvious for one of ordinary skill in the art at the time of invention to include reasons a customer might churn as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).
PEREG does not specifically disclose, but KANNAN discloses, churn times at which each high-risk customer is likely to engage in a churning activity (see ¶[0041]; a duration of customer loyalty since initial acquisition to a forecasted churn in future), remedial actions each capable of reducing a likelihood that a high-risk customer will engage in a churning activity (see ¶[0061] and [0064]-[0065]; offer chat assistance to a customer that typically has a number of questions), and optimal times at which to perform each remedial action (see ¶[0068]; the most suitable day of the week/time for each customer to receive the promotional material); and 
the system directing the customer-engagement management platform to schedule and perform the remedial actions at the optimal times (see again ¶[0068]; generate recommendations of the most suitable interaction channel and/or the most suitable day of the week/time for each customer to receive the promotional material).


Claim 2 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the system as set forth in claim 1.
PEREG does not specifically disclose, but KANNAN discloses, where the cognitive sentiment analysis further comprises: the system inferring a sentiment trend for a first high-risk customer as a function of the first high-risk customer's time-ordered sequence of sentiment profiles (see ¶[0050]; the customer is classified to a persona type based on time or over N previous interactions.  See also ¶[0061]; a cumulative lifetime experience value computed from several sentiment, emotion, or non-emotion interaction metrics), 
where the sentiment trend is capable of predicting a future sentiment of the first high-risk customer (see ¶[0061]; use a machine learning model or statistical model that evaluates overall experience across several interactions.  Predictive models may be statistical models), and 
where the future sentiment is capable of influencing the first high-risk customer's decision to engage in a churning activity (see ¶[0041] and [0065]; a forecasted churn in future.  If the customer has historically abandoned an interaction, then a customer may be given preferential treatment).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  KANNAN discloses a system for effecting customer value 

Claim 3 (Currently Amended)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the system as set forth in claim 1.
PEREG does not specifically disclose, but NIELSEN discloses, where the sentiment analysis comprises a linguistic analysis performed upon a natural-language statement, comprised by the received combination of objective and cognitive customer data, made by high-risk customer (see ¶[0109] and [0265]; create churn cohorts through natural language processing techniques).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that includes natural language processing techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include natural language processing as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).

Claim 4 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the system as set forth in claim 1.
where the cognitive churn analysis comprises a survival-regression analysis that identifies the churn times (see ¶[0020]; churn analysis through regression or survival analysis to identify customers likely to cancel account or stop using application or service).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  FRANCIS discloses churn analysis that includes regression or survival analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the churn analysis as taught by FRANCIS in the system executing the method of PEREG with the motivation to predict customer churn.

Claim 6 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the system as set forth in claim 1.
PEREG further discloses where a churning activity consists of a customer canceling a billable service (see ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).

Claim 8 (Currently Amended)
PEREG discloses a method for predictive service-reduction remediation, the method comprising: a cognitive churn-analysis system of a customer-engagement management platform (see ¶[0085]; customer relationship management)  receiving system data that characterizes a set of customers during a first time period (see ¶[0020]; time interval between interactions) and associates each customer of the set of customers with at least one service of a set of candidate service offerings (see ¶0083]; a list of customers who canceled their subscription to a service provided by the organization); 
the system receiving a combination of objective customer-related data (see ¶[0020]; keywords, initiator or the interaction, and channel type) and cognitive customer data (see again ¶[0020]; emotion or sentiment found in the interaction) associated with online activities of the set of customers during a second time period (see ¶[0018]-[0020]; time interval between interactions taken from features in entity information), where a subset of the received data describes contractual agreements associated with each customer’s usage of the at least one service of the set of candidate service offerings (see ¶[0083]; indicate if a customer canceled their subscription to a service provided by the organization); 
the system performing a statistical analysis on the system data to identify likelihoods that high-risk customers of the set of customers will engage in churning activities (see abstract; a statistical customer churn model for predicting a churn probability.  See also ¶[0095]; a churn probability score to identify high risk customers)
PEREG does not specifically disclose, but JAIN discloses, where the output of the statistical analysis comprises resource-consumption statistics of each customer of the set of customers and identifies frequencies of system crashes and application updates occurring during past usage of the at least one service by each customer of the set of customers (see ¶[0191]; metrics for app analytics include crash analytics and version).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  JAIN discloses a method for wireless network optimization to improve quality of service and avoid high churn factors (see ¶[0003] and [0005], where app analytics are measures based on crash analytics and version.  It would have been obvious to include the crash analytics and version as taught by JAIN in the system executing the method of PEREG with the motivation to include app analytics and churn factors for predicting churn.
PEREG further discloses the system performing a cognitive personality analysis on the received combination of objective and cognitive customer data (see ¶[0020]; keywords,   to produce a personality profile for each high-risk customer (see ¶[0069]; sentiment trends in a sequence of interactions).
PEREG does not specifically disclose, but KANNAN discloses, that represents the high-risk customer's personality as a weighted set of personality traits (see ¶[0058]; a weight to each persona type in classification frameworks); 
the system performing a cognitive sentiment analysis on the received combination of objective and cognitive customer data to produce a time-ordered sequence of sentiment profiles for each high-risk customer (see ¶[0050]; the customer is classified to a persona type based on time or over N previous interactions.  See also ¶[0061]; a cumulative lifetime experience value computed from several sentiment, emotion, or non-emotion interaction metrics), where each produced sentiment profile comprises a weighted set of sentiments from which the system infers a sentiment expressed by an element of the received combination of objective and cognitive customer data (see abstract and ¶[0058]; a weight to each persona type in classification frameworks); 
the system performing a cognitive churn analysis upon outputs of the statistical analysis, the cognitive personality analysis, and the cognitive sentiment analysis (see ¶[0061]; use a machine learning model or statistical model that evaluates overall experience across several interactions.  Predictive models may be statistical models).
PEREG does not specifically disclose, but FRANCIS discloses, where the cognitive churn analysis comprises using survival regression analysis to generate a predictive model from the three sets of outputs (see ¶[0020]; churn analysis through regression or survival analysis to identify customers likely to cancel account or stop using application or service).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  FRANCIS discloses churn analysis that includes regression or survival analysis.  It would have been obvious for one of ordinary skill in 
PEREG does not specifically disclose, but NIELSEN discloses, where the cognitive churn analysis infers: reasons why each high-risk customer is likely to engage in a churning activity (see claims 17 and 19; include reasons as to why customers might churn).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that provides reasons a customer might churn.  It would have been obvious for one of ordinary skill in the art at the time of invention to include reasons a customer might churn as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).
PEREG does not specifically disclose, but KANNAN discloses, churn times at which each high-risk customer is likely to engage in a churning activity (see ¶[0041]; a duration of customer loyalty since initial acquisition to a forecasted churn in future), remedial actions each capable of reducing a likelihood that a high-risk customer will engage in a churning activity (see ¶[0061] and [0064]-[0065]; offer chat assistance to a customer that typically has a number of questions), and optimal times at which to perform each remedial action (see ¶[0068]; the most suitable day of the week/time for each customer to receive the promotional material); and 
the system directing the customer-engagement management platform to schedule and perform the remedial actions at the optimal times (see again ¶[0068]; generate recommendations of the most suitable interaction channel and/or the most suitable day of the week/time for each customer to receive the promotional material).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  KANNAN discloses a system for effecting customer value based interaction management that models churn rates of customers using statistical models 

Claim 9 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the method as set forth in claim 8.
PEREG does not specifically disclose, but KANNAN discloses, where the cognitive sentiment analysis further comprises: the system inferring a sentiment trend for a first high-risk customer as a function of the first high-risk customer's time-ordered sequence of sentiment profiles (see ¶[0050]; the customer is classified to a persona type based on time or over N previous interactions.  See also ¶[0061]; a cumulative lifetime experience value computed from several sentiment, emotion, or non-emotion interaction metrics), 
where the sentiment trend is capable of predicting a future sentiment of the first high-risk customer (see ¶[0061]; use a machine learning model or statistical model that evaluates overall experience across several interactions.  Predictive models may be statistical models), and 
where the future sentiment is capable of influencing the first high-risk customer's decision to engage in a churning activity (see ¶[0041] and [0065]; a forecasted churn in future.  If the customer has historically abandoned an interaction, then a customer may be given preferential treatment).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  KANNAN discloses a system for effecting customer value based interaction management that models churn rates of customers using statistical models that include persona based on emotion.  It would have been obvious for one of ordinary skill in the art at the time of invention to include customer relationship management based on persona 

Claim 10 (Currently Amended)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the method as set forth in claim 8.
PEREG does not specifically disclose, but NIELSEN discloses, where the sentiment analysis comprises a linguistic analysis performed upon a natural-language statement, comprised by the received combination of objective and cognitive customer data, made by high-risk customer (see ¶[0109] and [0265]; create churn cohorts through natural language processing techniques).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that includes natural language processing techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include natural language processing as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).

Claim 11 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the method as set forth in claim 8.
PEREG does not explicitly disclose, but FRANCIS discloses, where the cognitive churn analysis comprises a survival-regression analysis that identifies the churn times (see ¶[0020]; churn analysis through regression or survival analysis to identify customers likely to cancel account or stop using application or service).


Claim 14 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the method as set forth in claim 8.
PEREG additionally discloses further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, wherein the computer-readable program code in combination with the computer system is configured to implement the receiving system data, the receiving cognitive customer data, the performing a statistical analysis, the performing a cognitive personality analysis, the performing a cognitive sentiment analysis, the performing a cognitive churn analysis, and the directing the customer-engagement management platform (see abstract; a computerized method).

Claim 15 (Currently Amended)
PEREG discloses a computer program product, comprising a computer-readable hardware storage device having a computer-readable program code stored therein, the program code configured to be executed by cognitive churn-analysis system of a customer-engagement management platform (see ¶[0085]; customer relationship management) comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory (see abstract; a computerized method) to implement a method for predictive service- reduction remediation (see ¶[0095]; pass the identify of high risk customers on to a customer retention team), the method comprising: 
the system receiving system data that characterizes a set of customers during a first time period (see ¶[0020]; time interval between interactions) and associates each customer of the set of customers with at least one service of a set of candidate service offerings (see ¶0083]; a list of customers who canceled their subscription to a service provided by the organization); 
the system receiving a combination of objective customer-related data (see ¶[0020]; keywords, initiator or the interaction, and channel type) and cognitive customer data (see again ¶[0020]; emotion or sentiment found in the interaction) associated with online activities of the set of customers during a second time period (see ¶[0018]-[0020]; time interval between interactions taken from features in entity information), where a subset of the received data describes contractual agreements associated with each customer’s usage of the at least one service of the set of candidate service offerings (see ¶[0083]; indicate if a customer canceled their subscription to a service provided by the organization); 
the system performing a statistical analysis on the system data to identify likelihoods that high-risk customers of the set of customers will engage in churning activities (see abstract; a statistical customer churn model for predicting a churn probability.  See also ¶[0095]; a churn probability score to identify high risk customers).
PEREG does not specifically disclose, but JAIN discloses, where the output of the statistical analysis comprises resource-consumption statistics of each customer of the set of customers and identifies frequencies of system crashes and application updates occurring during past usage of the at least one service by each customer of the set of customers (see ¶[0191]; metrics for app analytics include crash analytics and version).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  JAIN discloses a method for wireless 
PEREG further discloses the system performing a cognitive personality analysis on the received combination of objective and cognitive customer data (see ¶[0020]; keywords, initiator or the interaction, channel type, emotion or sentiment found in the interaction) to produce a personality profile for each high-risk customer (see ¶[0069]; sentiment trends in a sequence of interactions).
PEREG does not specifically disclose, but KANNAN discloses, that represents the high-risk customer's personality as a weighted set of personality traits (see ¶[0058]; a weight to each persona type in classification frameworks); 
the system performing a cognitive sentiment analysis on the received combination of objective and cognitive customer data to produce a time-ordered sequence of sentiment profiles for each high-risk customer (see ¶[0050]; the customer is classified to a persona type based on time or over N previous interactions.  See also ¶[0061]; a cumulative lifetime experience value computed from several sentiment, emotion, or non-emotion interaction metrics), where each produced sentiment profile comprises a weighted set of sentiments from which the system infers a sentiment expressed by an element of the received combination of objective and cognitive customer data (see abstract and ¶[0058]; a weight to each persona type in classification frameworks); 
the system performing a cognitive churn analysis upon outputs of the statistical analysis, the cognitive personality analysis, and the cognitive sentiment analysis (see ¶[0061]; use a machine learning model or statistical model that evaluates overall experience across several interactions.  Predictive models may be statistical models).
where the cognitive churn analysis comprises using survival regression analysis to generate a predictive model from the three sets of outputs (see ¶[0020]; churn analysis through regression or survival analysis to identify customers likely to cancel account or stop using application or service).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  FRANCIS discloses churn analysis that includes regression or survival analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the churn analysis as taught by FRANCIS in the system executing the method of PEREG with the motivation to predict customer churn.
PEREG does not specifically disclose, but NIELSEN discloses, where the cognitive churn analysis infers: reasons why each high-risk customer is likely to engage in a churning activity (see claims 17 and 19; include reasons as to why customers might churn).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that provides reasons a customer might churn.  It would have been obvious for one of ordinary skill in the art at the time of invention to include reasons a customer might churn as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).
PEREG does not specifically disclose, but KANNAN discloses, churn times at which each high-risk customer is likely to engage in a churning activity (see ¶[0041]; a duration of customer loyalty since initial acquisition to a forecasted churn in future), 
remedial actions each capable of reducing a likelihood that a high-risk customer will engage in a churning activity (see ¶[0061] and [0064]-[0065]; offer chat assistance to a customer that typically has a number of questions), and 
optimal times at which to perform each remedial action (see ¶[0068]; the most suitable day of the week/time for each customer to receive the promotional material); and 
the system directing the customer-engagement management platform to schedule and perform the remedial actions at the optimal times (see again ¶[0068]; generate recommendations of the most suitable interaction channel and/or the most suitable day of the week/time for each customer to receive the promotional material).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  KANNAN discloses a system for effecting customer value based interaction management that models churn rates of customers using statistical models that include persona based on emotion.  It would have been obvious for one of ordinary skill in the art at the time of invention to include customer relationship management based on persona as taught by KANNAN in the system executing the method of PEREG with the motivation to increase sales and customer experience (see KANNAN ¶[0030]).  

Claim 16 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the computer program product as set forth in claim 15.
PEREG does not specifically disclose, but KANNAN discloses, where the cognitive sentiment analysis further comprises: the system inferring a sentiment trend for a first high-risk customer as a function of the first high-risk customer's time-ordered sequence of sentiment profiles (see ¶[0050]; the customer is classified to a persona type based on time or over N previous interactions.  See also ¶[0061]; a cumulative lifetime experience value computed from several sentiment, emotion, or non-emotion interaction metrics), 
where the sentiment trend is capable of predicting a future sentiment of the first high-risk customer (see ¶[0061]; use a machine learning model or statistical model that evaluates overall experience across several interactions.  Predictive models may be statistical models), and 
where the future sentiment is capable of influencing the first high-risk customer's decision to engage in a churning activity (see ¶[0041] and [0065]; a forecasted churn in future.  If the customer has historically abandoned an interaction, then a customer may be given preferential treatment).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  KANNAN discloses a system for effecting customer value based interaction management that models churn rates of customers using statistical models that include persona based on emotion.  It would have been obvious for one of ordinary skill in the art at the time of invention to include customer relationship management based on persona as taught by KANNAN in the system executing the method of PEREG with the motivation to increase sales and customer experience (see KANNAN ¶[0030]).  

Claim 17 (Currently Amended)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the computer program product as set forth in claim 15.
PEREG does not specifically disclose, but NIELSEN discloses, where the sentiment analysis comprises a linguistic analysis performed upon a natural-language statement, comprised by the received combination of objective and cognitive customer data, made by high-risk customer (see ¶[0109] and [0265]; create churn cohorts through natural language processing techniques).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that includes natural language processing techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include natural language processing as taught by NIELSEN in the 

Claim 18 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the computer program product as set forth in claim 15.
PEREG does not explicitly disclose, but FRANCIS discloses, where the cognitive churn analysis comprises a survival-regression analysis that identifies the churn times (see ¶[0020]; churn analysis through regression or survival analysis to identify customers likely to cancel account or stop using application or service).
PEREG discloses a system and method for predicting customer churn based on a statistical model that uses sentiment of customers.  FRANCIS discloses churn analysis that includes regression or survival analysis.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the churn analysis as taught by FRANCIS in the system executing the method of PEREG with the motivation to predict customer churn.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0053990 A1 to PEREG et al. in view of US 2016/0373944 A1 to Jain et al., US 2016/0342911 A1 to KANNAN et al., US 2016/0253688 A1 to NIELSEN et al., and US 2009/0327296 A1 to FRANCIS et al.  as applied to claim 1 above, and further in view of US 2003/0200135 A1 to Wright (hereinafter ‘WRIGHT’).

Claim 5 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the system as set forth in claim 1.
where the cognitive churn analysis further comprises: the system inferring the optimal times as a function of the churn times (see ¶[0035]; optimize deployment of interventions based on churn pattern detection after the third dropped call).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  WRIGHT discloses a system and method for predicting and preventing customer churn that invokes intervention after a pattern is detected.  It would have been obvious to optimize deployment of interventions based on pattern detection as taught by WRIGHT in the system executing the method of PEREG with the motivation to efficiently use intervention resources.

Claim 12 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the method as set forth in claim 8.
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS does not specifically disclose, but WRIGHT discloses, where the cognitive churn analysis further comprises: the system inferring the optimal times as a function of the churn times (see ¶[0035]; optimize deployment of interventions based on churn pattern detection after the third dropped call).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  WRIGHT discloses a system and method for predicting and preventing customer churn that invokes intervention after a pattern is detected.  It would have been obvious to optimize deployment of interventions based on pattern detection as taught by WRIGHT in the system executing the method of PEREG with the motivation to efficiently use intervention resources.

Claim 19 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the computer program product as set forth in claim 15.
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS does not specifically disclose, but WRIGHT discloses, where the cognitive churn analysis further comprises: the system inferring the optimal times as a function of the churn times (see ¶[0035]; optimize deployment of interventions based on churn pattern detection after the third dropped call).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  WRIGHT discloses a system and method for predicting and preventing customer churn that invokes intervention after a pattern is detected.  It would have been obvious to optimize deployment of interventions based on pattern detection as taught by WRIGHT in the system executing the method of PEREG with the motivation to efficiently use intervention resources.

Claims 7, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0053990 A1 to PEREG et al. in view of US 2016/0373944 A1 to Jain et al., US 2016/0342911 A1 to KANNAN et al., US 2016/0253688 A1 to NIELSEN et al., and US 2009/0327296 A1 to FRANCIS et al. as applied to claim 1 above, and further in view of US 2012/0253882 A1 to Mohan et al. (hereinafter ‘MOHAN’).

Claim 7 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the system as set forth in claim 1.
where a first churning activity consists of a customer performing an action selected from the group consisting of: canceling a billable pay-as-you-go service (see ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions), 
canceling a billable subscription service (see again ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).
terminating a free service without replacing the free with a billable service (see again ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).
PEREG does not specifically disclose, but NIELSEN discloses, reducing usage of a service that is billed as a function of usage (see ¶[0028]; leave a subscription or s service or reduce engagement with a subscription or service).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that include churn by reducing service.  It would have been obvious for one of ordinary skill in the art at the time of invention to reduction of service as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS does not specifically disclose, but MOHAN discloses, reconfiguring modules of a modular service so as to reduce a cost of the modular service (see ¶[0034]; mobile users subscribed to the instable network operator service plan churn out to the sample service plan).


Claim 13 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the method as set forth in claim 8.
PEREG further discloses where a first churning activity consists of a customer performing an action selected from the group consisting of: canceling a billable pay-as-you-go service (see ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions), 
canceling a billable subscription service (see again ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).
terminating a free service without replacing the free with a billable service (see again ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).
PEREG does not specifically disclose, but NIELSEN discloses, reducing usage of a service that is billed as a function of usage (see ¶[0028]; leave a subscription or s service or reduce engagement with a subscription or service).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social 
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS does not specifically disclose, but MOHAN discloses, reconfiguring modules of a modular service so as to reduce a cost of the modular service (see ¶[0034]; mobile users subscribed to the instable network operator service plan churn out to the sample service plan).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  MOHAN discloses that churn may be a change in service plan.  It would have been obvious to identify churn as a change in service plan as taught by MOHAN in the system executing the method of PEREG with the motivation to predict customer churn.

Claim 20 (Original)
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS discloses the computer program product as set forth in claim 15.
PEREG further discloses where a first churning activity consists of a customer performing an action selected from the group consisting of: canceling a billable pay-as-you-go service (see ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions), 
canceling a billable subscription service (see again ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).
terminating a free service without replacing the free with a billable service (see again ¶[0083]; a mark indicating if the customer churned or not, for example canceled their subscription to a service provided by the organization.  See also ¶[0087]; billing related interactions).
PEREG does not specifically disclose, but NIELSEN discloses, reducing usage of a service that is billed as a function of usage (see ¶[0028]; leave a subscription or s service or reduce engagement with a subscription or service).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  NIELSEN discloses a system and method of analyzing social media to predict the churn propensity of an individual or community that include churn by reducing service.  It would have been obvious for one of ordinary skill in the art at the time of invention to reduction of service as taught by NIELSEN in the system executing the method of PEREG with the motivation to implement a more effective retention program (see NIELSEN ¶[0027]).
The combination of PEREG, JAIN, KANNAN, NIELSEN, and FRANCIS does not specifically disclose, but MOHAN discloses, reconfiguring modules of a modular service so as to reduce a cost of the modular service (see ¶[0034]; mobile users subscribed to the instable network operator service plan churn out to the sample service plan).
PEREG discloses a system and method for predicting customer churn based on a model that uses sentiment of customers.  MOHAN discloses that churn may be a change in service plan.  It would have been obvious to identify churn as a change in service plan as taught by MOHAN in the system executing the method of PEREG with the motivation to predict customer churn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624